Title: To James Madison from John Gavino, 16 November 1808
From: Gavino, John
To: Madison, James



Sir
Gibraltar 16th. Novr. 1808

I beg leave to refer to what I had the honor of writing you yesterday P annexed Copy and have not been favored with any of yours.  I find the Bearer of Consul Lear’s original Letter to me of 5th. Aug. last accompanying one for me from your Dept. and for other Consuls is at Malaga & I now write Consul Kirkpatrick to retire said Papers & forward the inclosed.  I have this day passed a Bill on you @ 20 % order Eliphalet Davis P $500 being in part reimburse for those of Col. Lear endorsed to you which please honor & place to my Account  I have the honor to be &c &c
